Citation Nr: 0520379	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran did not serve in combat during service.  

3.  The record contains no credible supporting evidence that 
the veteran's claimed in-service stressors occurred.  

4.  The veteran does not have PTSD due to his period of 
service.  

5.  The veteran's claimed tinnitus is not related to his 
period of service.  

6.  The veteran's hepatitis C is not related in any way to 
his period of service.  



CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).  

2.  Tinnitus was neither incurred in nor aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Hepatitis C was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on two occasions.  First, in a 
February 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate his claims of 
service connection.  Again, in an August 2003 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate his specific service connection claims.  As a 
result of these letters, the veteran provided additional 
evidence in support of his claims.  The Statement of the Case 
dated in June 2003 specifically included the applicable 
provisions of the VCAA.  

The first VCAA letter provided to the veteran was sent in 
February 2001, after the RO initially denied the veteran's 
claims of service connection in September 1999 based on a 
well-grounded standard.  As a result of the VCAA, the RO 
reconsidered the veteran's claims in light of the new law and 
regulations in the rating decision dated in April 2001.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law.  Moreover, subsequent to 
the April 2001 VCAA notification, the veteran sent additional 
evidence in support of his claims.  Thereafter, the veteran 
was provided with another VCAA letter in August 2003.  The 
veteran was apprised of all information received to date, 
what VA was responsible for obtaining, the efforts that VA 
would make to obtain additional evidence, what type of 
evidence was needed to support his claims, and what the 
veteran should do to assist with the development of his 
claims.  In general, the RO advised the veteran to submit any 
information or evidence pertaining to his claims.  Thus, 
there is no defect with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

With respect to the veteran's claims of service connection 
for PTSD and hepatitis C, the veteran has not been afforded a 
VA examination.  There is competent evidence of current 
disabilities; however, a medical opinion in this case is not 
necessary, as the record does not establish that the veteran 
"suffered an event, injury or disease in service."  The RO 
has made several concerted efforts to obtain pertinent 
service records to substantiate the veteran's allegations, in 
particular as to his allegations of combat duty, but the 
veteran has been unable to provide the necessary details to 
make an appropriate search for documents.  

Moreover, the veteran has not been shown to be competent to 
express an opinion as to the medical causes of his current 
disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
He has contended that his PTSD and hepatitis C were caused by 
his service, but he has not provided the necessary evidence 
to support his claims, despite repeated efforts by the RO.  
Given this record, a medical examination or opinion on any 
causal relationship between the veteran's active service and 
his post-service PTSD and hepatitis C would be speculative at 
best.  Therefore, there is no basis for any further 
development, including obtaining a medical opinion with 
respect to these two issues.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The veteran has been afforded a pertinent VA audiological 
examination in connection with his claim of service 
connection for tinnitus.  The examination report provides the 
necessary medical opinion in this regard.  There is no basis 
to request an additional examination or obtain any other 
medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

I.  Factual Background

The service medical records contain no evidence of a 
diagnosis of PTSD, any symptoms associated with PTSD, any 
symptoms associated with hepatitis C, or any symptoms or 
diagnosis associated with tinnitus.  The enlistment 
examination report dated in October 1969 is silent for any 
pertinent notations, complaints, or findings.  In a June 1970 
medical record, the veteran had been hit in the right ear and 
complained of problems with his hearing.  Records otherwise 
during service do not show that the veteran complained of or 
was treated for symptoms associated with any of the 
disabilities on appeal.  The separation examination report 
dated in May 1971 is completely negative for any pertinent 
findings.  

In a VA outpatient record dated in January 1995, a history of 
chronic active hepatitis is shown.  

In a VA hospitalization report for admission from March 1995 
to April 1995, the veteran was shown to have a history of 
chronic active hepatitis C.  Noted is that the veteran had a 
questionable transfusion from surgery due to a motor vehicle 
accident in the past.  

In the report from a VA examination conducted in October 
1997, the veteran was shown to have been diagnosed as having 
chronic active hepatitis C in April 1995.  

In June 1999, a Form 3101 was sent for verification of the 
veteran's assignments, participation in combat operations, 
wounds, awards, and decorations.  

In a letter dated in July 1999, the United States Armed 
Service Center for the Research of Unit Records (USASCURR) 
under the Department of the Army indicated that DA Form 20 
was needed for research purposes.  Another letter dated in 
July 1999 was sent informing VA that the information received 
was insufficient to conduct any meaningful research on behalf 
of the veteran.  Requests were made for more detailed 
information, such as specific dates, locations, names of 
casualties, unit designations, and other units involved.  The 
veteran was informed of the service department requests for 
information in a letter dated in July 1999.  
In a March 2000 record, the veteran reported constant 
tinnitus since service in Vietnam.  He reported that he had 
an artillery piece fire next to him without warning that 
resulted in hearing loss and tinnitus.  The veteran stated 
that he had his ears checked within a year from separation 
from service, and tinnitus was noted.  In the March 2000 
record, the examiner noted that tests results were consistent 
with the veteran's reported history of acoustic trauma.  In a 
July 2001 VA outpatient record, a diagnosis of PTSD is 
provided.  

In a letter dated in October 2002, the VA wrote a follow-up 
letter to USASCURR indicating that the veteran had provided 
additional information.  In a response from USASCURR dated in 
April 2003, the service department again indicated that there 
was insufficient information for the purpose of conducting 
meaningful research on the veteran's matter.  

In a Vet Center Information Form dated in September 2002, the 
veteran reported his symptoms associated with his PTSD.  He 
gave a report of his inservice stressors in which he 
described many traumatic incidents, such as exposure to 
sniper fire, rocket/mortar attacks, severely wounded 
soldiers, and death.  Diagnoses of PTSD and hepatitis C were 
provided.  

A VA audiology examination was conducted in December 2002.  
The veteran's chief complaint at that time was ringing in his 
ears.  He gave a history of military exposure to artillery 
fire.  The veteran reported no recreational noise exposure.  
The veteran reported having tinnitus, with an onset in 1969.  
The examiner opined that there was no evidence that tinnitus 
resulted from changes in hearing during the veteran's period 
of service.  The examiner concluded that the veteran's 
tinnitus occurred following service and was not related to 
his military noise exposure.  

A Regional Office hearing was conducted in October 2003.  The 
veteran provided details concerning his experiences in 
Vietnam, stating that he had served there for 17 months, 16 
of which were in combat.  The veteran reported that he had 
worked as a track mechanic, and was with the "Cav Mech 
Division, A Troop" of the Ninth Infantry.  He could not 
recall specific dates or names, but described incidents in 
which he witnessed a dead body, was involved in firefights, 
and on one particular occasion, had a flash burn to the face.  
He also testified that he incurred tinnitus as a result of 
the exposure to noise.  He stated that he could hardly hear 
and that he had ringing in his ears.  As to his hepatitis C, 
the veteran testified that when they wanted blood, some of 
"the guys" used to arrive on choppers and the soldiers 
would give blood while in the field.  The veteran reported 
that after service he had been told that hepatitis tended to 
lay dormant and could surface anywhere from 20 to 30 years 
later.  The veteran believed that he was contaminated at the 
time he gave blood in service and that he later developed 
hepatitis C.  

The record shows that the veteran receives Social Security 
benefits.  

II.  Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

PTSD

Service connection for PTSD has requirements other than those 
set forth above.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support the testimony 
as to the occurrence of the claimed stressor.  See Dizoglio 
v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 
70 (1994); 38 C.F.R. § 3.304(f).  

As noted, service connection for PTSD requires medical 
evidence of a diagnosis of PTSD; a link between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The evidence required to support the 
occurrence of an in-service stressor varies depending on 
whether the veteran was engaged in combat with the enemy.  

After carefully reviewing all relevant evidence in this case, 
the evidence shows that the veteran did not engage in combat 
with the enemy.  First, service department records did not 
show that the veteran had a combat-related military 
occupational specialty, or that he received any military 
citation indicative of combat service, for example, the 
Purple Heart Medal or Combat Infantryman Badge.  Although the 
record shows that he received a Vietnam Service Medal and a 
Vietnam Campaign Medal, those awards do not provide any 
confirmation that he "engaged in combat with the enemy."  
Although the veteran has contended that he served in Vietnam 
for 17 months, 16 of which were "in combat," his DD Form 
214 shows only one year, twelve days of foreign service.  
Further, the record contains no indication that the veteran 
participated in any traumatic events constituting an actual 
encounter with a military enemy, hostile unit, or 
instrumentality.  For the foregoing reasons, the Board finds 
that the veteran did not engage in combat during service.  

Where, as in this case, the record does not establish that 
the claimant "engaged in combat with the enemy," his 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio, 9 Vet. App. at 
166.  Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by a medical opinion based on 
post-service medical evidence.  Moreau, 9 Vet. App. at 394-
96.  Rather, the burden is on the veteran to provide credible 
supporting evidence from any reliable source that the event 
alleged as the stressor in service actually occurred.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal.  During his 
hearing conducted in October 2003, when asked what his job 
assignment in Vietnam was, the veteran responded "65A10, 
track and oil mechanic" and that he worked in the mines and 
"out in the bush" the whole time.  He stated that he was 
involved in firefights, that he hit mines, and recalled a 
particular incident when he was around a tank and received a 
flash burn to the face.  The veteran stated that he was taken 
by helicopter to a dispensary for treatment.  He also 
described a situation in which he witnessed the dead body of 
a fellow comrade.  

Any questions as to the veteran's credibility aside, the 
record contains no credible supporting evidence that those 
stressors as claimed by the veteran actually occurred.  The 
veteran has not offered any statements of noncombat 
stressors, and as noted herein, he has failed to provide 
sufficient detail to allow VA to conduct other evidentiary 
development in an attempt to corroborate his claimed 
stressors.  For the foregoing reasons, the Board is unable to 
find that the veteran's alleged stressors ever actually 
occurred.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to any 
anecdotal incidents have not been corroborated by official 
records, buddy or lay statements, or any other type of 
supportive evidence.  The veteran has not produced any 
witness to corroborate his testimony.  Furthermore, the 
veteran's lack of detail about the alleged incidents make it 
impossible for his allegations to be verified by the service 
department.  The veteran's diagnosis of PTSD, first shown 
many years after service, has not been attributed to a 
verified in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
there is no basis for application of the benefit of the doubt 
doctrine, and the claim for service connection for PTSD must 
be denied.  


Tinnitus 

The veteran contends that his exposure to artillery fire in 
service is the cause of his current tinnitus.  He has alleged 
that as a result of his combat experiences, such as mortar 
rockets and explosions, he incurred a constant ringing in his 
ears.  

Initially, as noted herein, there is no evidence of combat 
duty.  Thus, service connection on the basis of the veteran's 
allegations that he incurred bilateral tinnitus as a result 
of combat experiences is not warranted.  Moreover, the 
service medical records are silent for any notations or 
complaints associated with tinnitus.  Other than the 1970 
medical record that documents an incident in which the 
veteran had been hit in the right ear and subsequently 
complained of problems with his hearing, the inservice 
records do not show that the veteran complained of or was 
treated for symptoms associated with tinnitus.  Again, the 
report from the separation examination dated in May 1971 is 
silent for any pertinent findings.  

Following service, although the veteran stated that he had 
his ears checked within the first year from separation from 
service, and that tinnitus was shown at that time, the first 
indication of tinnitus appears in the record in the March 
2000 VA outpatient report.  With respect to the examiner's 
comments noted in the outpatient record that the veteran's 
test results were consistent with noise exposure in service, 
the examiner's remarks were the result of the veteran's 
reported history.  In this regard, the examiner's conclusion 
that a diagnosis of tinnitus was consistent with the reported 
noise exposure in service, constituted nothing more than mere 
speculation.  A medical opinion that depends upon the 
veteran's rendition only of his own medical history has no 
greater probative value than the facts alleged by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

There is no basis on which the examiner rendered the March 
2000 opinion other than the veteran's own recitation of his 
inservice experiences.  As noted repeatedly above, the record 
does not support that the veteran had combat experience.  
Thus, his allegations of traumatic noise exposure in combat 
are simply not substantiated by the record.  Moreover, the 
service medical records are silent for any indications of 
excessive noise exposure in service that resulted in 
tinnitus, and the records following service first document 
tinnitus in 2000, many years following the veteran's 
separation from service.  In the intervening 29 years between 
service and the first diagnosis of tinnitus, there are no 
records of complaints, treatment, or a diagnosis of tinnitus.  

Most probative of the Board's determination that service 
connection for tinnitus is not warranted is the VA examiner's 
conclusion during the December 2002 VA audiology examination 
in which the examiner opined that there was no evidence to 
link the veteran's tinnitus to hearing changes that occurred 
in service, or any evidence to support that tinnitus resulted 
from the veteran's period of service.  

That examination finding is most probative of this matter 
because it was conducted specifically to address the etiology 
of the veteran's tinnitus.  See Bloom v. West, 12 Vet. App. 
185 (1999).  The examiner specifically provided evidence that 
is against the veteran's claim.  That opinion is more 
probative of the claim on appeal than the opinion provided by 
the examiner in the March 2000 record in that it is based on 
the objective evidence of record and does not depend solely 
on the veteran's recitation of his past medical history.  
There is nothing in the record to support the onset of 
tinnitus coincident with the veteran's period of history.  In 
claims for VA benefits, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 54.  Such a conclusion, therefore, 
must be made in this case, and the veteran is not entitled to 
the benefit of the doubt.  His claim, therefore, is denied.  

Hepatitis C

The veteran claims that at the time of his combat service in 
Vietnam, he gave blood on several occasions and believed that 
as a result, he contracted hepatitis C, which surfaced many 
years later.  He testified that he had been told by medical 
examiners that hepatitis C tended to develop many years after 
the initial contamination.  

Initially, there are no indications that the veteran gave 
blood or underwent blood transfusions in service.  The 
service medical records show no abnormalities-no blood 
transfusions, no abnormal blood tests, or any competent 
evidence that points to exposure to blood products.  The 
separation examination report is silent for any 
abnormalities.  

Following service, the veteran was first shown to have been 
diagnosed as having hepatitis in a record dated in January 
1995, and for hepatitis C specifically in VA hospitalization 
records dated from March to April 1995.  This dates the onset 
of hepatitis C as many as 34 years after separation from 
service.  Moreover, a notation in the record indicates that 
the veteran might have undergone a blood transfusion due to a 
motor vehicle accident, but nothing more in this respect is 
noted.  

There is no competent evidence to link the veteran's current 
diagnosis of hepatitis C with his period of service.  There 
is no indication of abnormal blood work in service, that he 
came into contact with any particular blood products in 
service, or any records indicative of positive risk factors 
associated with hepatitis.  Subsequent to service, there are 
no medical records to support a diagnosis of hepatitis prior 
to January 1995, and a specific diagnosis of hepatitis C in 
March 1995.  

The veteran's contentions that he contracted hepatitis during 
the period of time in which he gave blood during service, 
have been considered.  Nonetheless, the competent evidence of 
record does not substantiate a link between the veteran's 
diagnosis of hepatitis following service and his period of 
service.  The diagnosis of hepatitis C occurred remote in 
time from the veteran's separation from service, and in the 
period of time from service to the initial diagnosis in 1995, 
there is no competent evidence that suggests the development 
of hepatitis or any symptoms associated with hepatitis.  

In summary, the veteran's service medical records are 
entirely negative for any indication of symptoms associated 
with hepatitis.  A diagnosis of hepatitis C was not made 
until 1995, many years after service separation.  Moreover, 
the record contains absolutely no probative evidence that the 
veteran's post-service hepatitis C is causally related to his 
active service or any incident therein.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hepatitis C.  His claim, therefore, must be denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for tinnitus is denied.  

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


